DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2−21 are allowed.
The following is an examiner’s statement of reasons for allowance: US Pat. No. 9,004,973
to Condon et al. (“Condon”) in view of US Pat. No. 6,371,829 to Kato et al. (“Kato”) as discussed in the previous Office action is considered the nearest prior art. In that combination, the indicator lights disposed on the branch members have different colors to assist the user in determining the aircraft’s orientation at night. Additionally, the indicator light on the body can be selectively turned on or off, but beyond that the light is not configured to indicate a state of communication between the UAV and remote device. In other words, as disclosed, this indicator light is not configured to blink, turn off, etc., when the UAV moves out of range and severs the communication channel. Furthermore, it would not have been obvious to modify the proposed combination to do so, or to then put such functionality into the branch lights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/17/2021